DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
1-24
Pending:
25-44
Withdrawn:
none
Examined:
25-44
Independent:
25, 33 and 39
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other
x
112/6th
35 USC 112, 6th paragraph

Double Patenting
x



Priority
Priority is claimed to as early as 5/9/2011.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language relating to terms distinguishing the instant claims from those of U.S. patent 9,951,388.  (MPEP 606 pertains.)  The double patenting rejection below also pertains.


Objection to the drawings
The drawings filed 6/28/2018 are objected to.  The file wrapper contains color drawings under Supplemental Content, and the color appears to be integral to the disclosure, e.g. Figs. 3-8.  Color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  37 CFR 1.4(c) and the USPTO "Requirements of a Petition" webpage (https://www.uspto.gov/patents-application-process/petitions/01-requirements-petition) provide further information on filing a petition.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h) and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Claim and specification objections
Claims 27 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following recitations are objected to:
Claim
Recitation
Comment
27
digoxigenein
Should be spelled as "digoxigenin" and similarly in the specification (p. 11, line 9)



Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 25-44 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
25, 33, 39
less than 1% variation in absolute illumination level
It is not clear how to interpret the recited "variation," for example whether the required "variation" is over the illumination field versus over time.  While the claim earlier recited "repeating illumination," the relationship between that recitation and this recited "variation" is not clear and no definition in the specification causes additional limitations to be imported into the claims (e.g. p. 16, lines 1-12).  Relatedly, it is not clear whether the recited "stabilized" refers to stability over the illumination field versus over time, noting that the specification discloses no particular mechanism for achieving the recited stability and variation.  

The 112/1st rejection below also pertains.
25, 33, 39

variability in
brightness levels reflects true stain distribution
The recited "true" is a term of relative or vague degree, neither defined in the specification (e.g. p. 16, line 8) nor having a well-known and particular definition in the art such as would have informed PHOSITA as to what the claim requires.  It is not clear what degree of correspondence between "variability" and "true stain distribution" is required, and it is not clear what "true stain distribution" is being recited, e.g. "true" as in absent which effects causing a distribution not to be "true?"  (MPEP 2173.05(b) pertains.)
25, 33, 39
a rapid series of exposures
The recited "rapid" is a term of relative or vague degree, neither defined in the specification (e.g. p. 16, line 17) nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)


29-30, 35-36 and 41-42
wherein the method is for...
These dependent claims are ambiguous as to what if any further requirements their recited "for..." clauses create.  None of these dependent claims clearly specifies a further limitation of the subject matter claimed, at least not, for example, in a way that it would have been clear to PHOSITA what particular step of any recited "method" must differ from or be added to the parent claim.
40
prostate cancer...
prostate cancer
Two identical instances are recited, and it is not clear what if any distinction is intended.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 112/4th
The following is a quotation of 112/4th (emphasis added):
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 29-30, 35-36 and 41-42 are rejected under 112/4th as being of improper dependent form 
In a BRI, the recited "for..." clauses read on intended use such that these clauses do not clearly limit the claims.  Therefore, none of these dependent claims clearly specifies a further limitation of the subject matter claimed, at least not, for example, in a way that it would have been clear to PHOSITA what particular step of any recited "method" must differ from or be added to the parent claim. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
29-30, 35-36 and 41-42
wherein the method is for...
The recited "for..." clauses read on intended use such that in a BRI they do not clearly limit the claims.



Claim rejections - 112/1st
The following is a quotation of 112/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written description
Claims 25-44 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 25 recites "...a stabilized light source capable of repeating illumination at a plane of the single cell or single sample with less than 1 % variation in absolute illumination level..." (step b).  The specification discloses similar language, also without disclosing a mechanism for achieving the recited stability and variation.  It is not clear how the recited stability and variation are required to have been achieved, and it is not clear that PHOSITA would have possessed such knowledge.  Also, the required forms of stability and variability are unclear as rejected under 112/2nd above (e.g. spatial or temporal). 
Claims 33 and 39 similarly lack support.
As appropriate, these rejections may be overcome, for example, (i) by amending to supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
As described above, it is not clear that the specification provides written description support necessary for the instant claims, and it also is not clear that language in the originally-filed claims provides the necessary written description support.  Regarding support which may be found in originally-
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.

Subject matter clear of the prior art
At this point in examination and subject to resolution of the above 112 rejections, claims 25-44 are clear of the prior art.  Close art, for example Garini (as cited on the 7/26/2017 IDS), does not teach the instant combination of data acquisition and analysis.
Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 25-44 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 25 are interpreted as directed to the abstract idea of deconvolving and comparing including the JE elements of "using...," "calculating..." and "comparing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of 
Preliminarily, at this 1st step of the analysis, elements of independent claim 33 are interpreted as directed to the abstract idea of deconvolving and comparing including the JE elements of "using...," "calculating..." and "comparing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 39 are interpreted as directed to the abstract idea of deconvolving and comparing including the JE elements of "using...," "calculating..." and "comparing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the recited "linear unmixing to deconvolve," "calculating..." and "comparing...," as well as relationships inherent in these recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 25, 33 and 39 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "subjecting..." and "acquiring..." are conventional data gathering/input elements and/or conventional elements of a laboratory and/or computing environment, as exemplified by Garini (as cited on the 7/26/2017 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 25, 33 and 39
Summing up the above Mayo/Alice analysis of claims 25, 33 and 39, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible 

Remaining claims
Claims 26-32, 34-38 and 40-44 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and/or add elements similarly understood to be conventional as described above and therefore in either case do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims also are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 31-32, 37-38 and 43-44: "...an ERG rearrangement marker...," as exemplified by Attard (as cited on the 7/26/2017 IDS).  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Versus patent 9,951,388 (application 14/115,327)
Instant claims 25-44 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over conflicting claims 1-5 of patent 9,951,388.  The instant and conflicting claims are generally directed to machines and processes of cell cytometry.  Although the conflicting claims are not identical, they are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Garini or over Attard (each as cited on the 7/26/2017 IDS).

Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.


Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631